DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11,240,702 in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a policy entity" in line 5. The Examiner reviews the applicant’s specification and the “policy entity” is not clearly defined for its location in the network as shown in the Figure 2 and ¶.28. The paragraph states “The QoS requirement can also be a QoS request from an application or device. In one embodiment, the QoS requirement is a QoS request from a policy entity. The QoS request is from an application or a device and also from a policy entity and therefore, it is not clear whether the policy entity is located at user device side or network side. The Examiner interprets that a policy entity is located within/at the user device or user’s application side.
The paragraph disclose that “In one embodiment, the monitor 210 monitors the communication along the communication path 204, 206, 208 to detect on-demand QoS needs and provides a list of alternate paths to a policy entity when the communication path 204, 206, 208 is unable to meet a QoS requirement. The QoS requirement can be a pre-defined QoS parameter associated with an application, such as a presence services, messaging, push to talk over cellular, voice, video, conferencing services, IP multimedia services, VoIP, and online gaming application. The QoS requirement can also be a QoS request from an application or device. In one embodiment, the QoS requirement is a QoS request from a policy entity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 2010/0250747, “Karaoguz”) in view of Iwata et al. (US 2001/0029543, “Iwata”).
Regarding claim 1, Karaoguz discloses a method, comprising:
- determining, by network equipment comprising a processor (Karaoguz, See 408 fig.4 and ¶.38, a processor within a user device), an on-demand quality of service for a segment of a communication path used for communications of a user equipment (See ¶.13, the user device is operable to receive on-demand supplemental QoS based on the delivery of the content via the determined one or more auxiliary routes; See 526 fig.5, ‘Desired QoS requested?’; See ¶.24, each of the multiple auxiliary pathways is selected by maximizing available bandwidth over the corresponding pathway, or by minimizing the number of routers or hops across the pathway), wherein the user equipment is connected to a radio access network that is connected to a core network (See 120 & 130a-c fig.1, core network and access network), and
- wherein determining the on-demand quality of service comprises (See ¶.13, the user device is operable to receive on-demand supplemental QoS based on the delivery of the content via the determined one or more auxiliary routes):
- monitoring, by the network equipment, network interfaces of the segment (See ¶.3, traffic monitoring are utilized to meet QoS requirements associated with various IP based services; See ¶.23, monitor network connectivity and handle various connection session signaling messages with clients such as the cell phone 140a and the smartphone 140b. The connection session signaling messages comprises various service or QoS request messages. For example, upon the receipt of a QoS message from a user device such as the cell phone 140a via the server processor (SP) 208, the SCMM 202 is configured to execute various operations related to admission control and route control. In this regard, the SCMM 202 is enabled to access the client provisioning information and provide an adaptive multipath connection to support, for example, the desired QoS associated with the requested service; See fig.1, interfaces between network devices).
Karaoguz discloses that “each of the multiple auxiliary pathways is selected by maximizing available bandwidth over the corresponding pathway, or by minimizing the number of routers or hops across the pathway. The multiple auxiliary pathways may also be selected based on pathway cost. Since higher cost pathways may guarantee higher QoS, the higher cost pathways may be chosen for auxiliary pathways over lower cost pathways to ensure, for example, a desired QoS, and/or cheaper delivery” (See ¶.24), but does not explicitly disclose the method of what Iwata discloses,
- determining, by the network equipment, quality of service related measurements for the segment (Iwata, See A6 fig.2, ‘Does the on-demand path satisfy QoS requirements?’; See ¶.77, checks whether each link on the found path candidate satisfies the required connection quality by referring to the stored link resource information; See fig.3F, delay and available BW; See ¶.84, referring to FIG. 3F, the precalculated path searcher 231 selects as a next candidate the precalculated path 522: a-c. Referring to the link resource information table 511 of FIG. 3F, the link a-c has 60 Mbps and a delay of 3 msec, which satisfies the requirements of BW=50 Mbps and delay=&lt;8 msec (YES at step C1 of FIG. 2). Accordingly, the feasibility check section 233 determines that the precalculated path 522 is feasible. Then, the precalculated path 522 is output to the connection setup section 5 and the connection following the precalculated path 522 is set up); 
- using, by the network equipment, the quality of service related measurements to determine whether the on-demand quality of service satisfies a quality of service requirement (See A6 fig.2, ‘Does the on-demand path satisfy QoS requirements?’); 
- in response to the on-demand quality of service not satisfying the quality of service requirement (See A6 fig.2, ‘Does the on-demand path satisfy QoS requirements?’ -> ‘No’), identifying, by the network equipment, an alternate communication path for the communications of the user equipment wherein the alternate communication path differs from the communication path (See A6 fig.2, ‘Does the on-demand path satisfy QoS requirements?’ -> ‘Yes’); and 
- facilitating, by the network equipment, establishing the alternate communication path for the communications of the user equipment, wherein the communications of the user equipment are routed via the alternate communication path (See C1 fig.2, “Does the candidate satisfy QoS requirements?’ -> ‘Yes’ and ‘Connection is setup’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining, by the network equipment, quality of service related measurements for the segment; using, by the network equipment, the quality of service related measurements to determine whether the on-demand quality of service satisfies a quality of service requirement; in response to the on-demand quality of service not satisfying the quality of service requirement; identifying, by the network equipment, an alternate communication path for the communications of the user equipment wherein the alternate communication path differs from the communication path; and facilitating, by the network equipment, establishing the alternate communication path for the communications of the user equipment, wherein the communications of the user equipment are routed via the alternate communication path” as taught by Iwata into the system of Karaoguz, so that it provides a way of finding a candidate path satisfying the QoS requirement of a connection setup (Iwata, See ¶.6).

Regarding claim 2, Karaoguz discloses “the communication path is between the user equipment and external network equipment that is part of an external network that is connected to the core network (See fig.1 and ¶.19, the core network 120 comprises suitable logic, circuitry and/or code that are operable to interface various access networks such as the access network 130a-130c with external data networks such as PDNs and the internet).”

Regarding claim 3, Karaoguz discloses “the quality of service related measurements comprise at least one of bandwidth measurements, delay measurements, loss measurements, bit rate measurements, jitter measurements, error rate measurements, signal power, signal-to-noise-ratio measurements, or congestion measurements (See ¶.24, each of the multiple auxiliary pathways is selected by maximizing available bandwidth over the corresponding pathway; See ¶.40, operable to monitor network connectivity as well as the available bandwidth, transmission delay, and error rate of the connected access networks such as the access networks; See ¶.45, Exemplary client application requirements comprise service type of the application and various QoS attributes such as bit rate and delay constrains associated with the application; Examiner’s Note; Iwata further discloses ‘delay’ and ‘available bandwidth’ as shown in Fig.3F).”

Regarding claim 4, Karaoguz discloses “the monitoring comprises monitoring performance management data or fault management data (See ¶.3, traffic monitoring are utilized to meet QoS requirements associated with various IP based services; See ¶.23, monitor network connectivity and handle various connection session signaling messages with clients such as the cell phone 140a and the smartphone 140b. The connection session signaling messages comprises various service or QoS request messages. For example, upon the receipt of a QoS message from a user device such as the cell phone 140a via the server processor (SP) 208, the SCMM 202 is configured to execute various operations related to admission control and route control. In this regard, the SCMM 202 is enabled to access the client provisioning information and provide an adaptive multipath connection to support, for example, the desired QoS associated with the requested service).”

Regarding claim 5, Karaoguz discloses “determining, by the network equipment, the quality of service requirement (See ¶.3, traffic monitoring are utilized to meet QoS requirements associated with various IP based services).”

Regarding claim 6, Karaoguz discloses “determining the quality of service requirement comprises detecting an on-demand application quality of service need (See ¶.3, services such as email but also various newly emerged real-time multimedia applications such as VoIP, Video-Conferencing and Video on-Demand (VoD). To this end, various technologies such as stream categorizing and traffic monitoring are utilized to meet QoS requirements associated with various IP based services).”

Regarding claim 7, Karaoguz discloses “the communication path comprises an end-to-end communication path, and further comprising determining, by the network equipment, an on-demand end-to-end quality of service for the end-to-end communication path (See ¶.13, the user device is operable to receive on-demand supplemental QoS based on the delivery of the content via the determined one or more auxiliary routes. In some instances, the user device is operable to receive the delivery of the content only via the determined auxiliary routes; See ¶.14, enables adaptive multiple pathway session setup to support QoS services).”

Regarding claim 8, Karaoguz discloses “facilitating the establishing of the alternate communication path comprises sending alternate communication path information to a device adapted to coordinate the alternate communication path (See ¶.49, in instances where the NM server 110a determines a desired QoS is requested, then in step 528, the NM server 110a generates connection session ID and Creates a connection session profile for each of the selected multiple auxiliary pathways and store in the server memory 210. In step 530, the NM server 110a communicates the generated connection session IDs and corresponding access router information associated with the selected multiple auxiliary pathways with associated user devices such as the cell phone 140a and/or the smartphone 140b. In instances where established link or connection such as, for example, the link or connection between the cell phone 140a and the access network 130a and/or the link connection between the smart phone 140b and the access network 130b are maintained, access router information associated with the serving pathway are shared by the selected multiple auxiliary pathways. In step 532, the selected multiple auxiliary pathways are added to the call. In step 534, the call is continued by communicating packets data associated with the requested service over the serving pathway and/or the selected multiple auxiliary pathways).”

Regarding claim 9, Karaoguz discloses “identifying the alternate communication path comprises identifying a list of alternate communication paths to enable selection of the alternate communication path from the list (See ¶.532 fig.5, add the selected multiple auxiliary pathways to the call).”

Regarding claim 10, Karaoguz discloses “identifying the alternate communication path comprises selecting the alternate communication path based on a capacity of the alternate communication path to satisfy the quality of service requirement (See ¶.24, each of the multiple auxiliary pathways is selected by maximizing available bandwidth over the corresponding pathway, or by minimizing the number of routers or hops across the pathway).”

Regarding claim 12, Karaoguz discloses “the quality of service requirement comprises an application quality of service requirement for a voice over internet protocol application (See ¶.313, various QoS levels or classes are supported. For example a conversation class can provide for real-time traffic, which is typically very delay sensitive but can tolerate bit errors and packet losses. The conversational class is typically used for Voice Over IP (VOIP) and video telephony).”

Regarding claim 13, it is a system claim corresponding to the method claim 1, except the limitations “a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See 408 & 410 fig.4, processor and memory), comprising: receiving a quality of service request from a policy entity, wherein the quality of service request is for communications of a user equipment connected to a radio access network that is connected to a core network (See fig.1 and ¶.21, based on associated QoS performance observed by the NM server 110a or associated user devices such as the cell phone 140a and/or the smartphone 140b, the NM server 110a sets up one or more auxiliary pathways and adds to the on-going VoIP call to, for example, maintain the desired QoS. The NM server 110a is operable to support the desired QoS in various ways such as, for example, using the added one or more auxiliary pathways and the associated serving pathway, a mid-call handoff, and/or offering supplemental QoS via the added one or more auxiliary pathways when needed; See 528 & 530 fig.3, generate and communicate generated connection session with associated user devices; Examiner’s Note: 112 rejection is applied for the limitation “a policy entity”, especially the location of the entity)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 14-16, they are claims corresponding to claims 4, 8, & 6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 17, it is a non-transitory machine-readable medium claim corresponding to the method claims 1 and 7 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 18, Karaoguz discloses “the operations further comprise establishing the second end-to-end communication path between the first device and the second device (See 528 fig.5, multiple auxiliary pathways).”

Regarding claim 19, Karaoguz discloses “the operations further comprise detecting an application quality of service requirement, and wherein the quality of service requirement comprises the application quality of service requirement (See ¶.3, services such as email but also various newly emerged real-time multimedia applications such as VoIP, Video-Conferencing and Video on-Demand (VoD). To this end, various technologies such as stream categorizing and traffic monitoring are utilized to meet QoS requirements associated with various IP based services).”

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Iwata and further in view of Raleigh et al. (US 2014/0094159, “Raleigh”).
Regarding claim 11, Karaoguz and Iwata do not explicitly disclose what Raleigh discloses “the user equipment comprises a dual mode user equipment (See ¶.110, if the devices are multimode, then the service processor 115 can be activated with a dual mode service profile capability; See ¶.75, protecting network capacity can be used to provide for dynamic QoS classifications (e.g., dynamically assigning/classifying and reassigning/reclassifying (based on various criteria, events, and/or measures) network service usage activities to various QoS levels/classes, such as described herein) to facilitate differential control of certain services to protect network capacity).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the user equipment comprising a dual mode user equipment” as taught by Raleigh into the system of Karaoguz and Iwata, so that it provides a way of allowing central providers to offer a richer set of service offerings with 3G and then migrate the same set of service offerings to 4G but with higher performance (Raleigh, See ¶.110).

Regarding claim 20, Karaoguz and Iwata do not explicitly disclose what Raleigh discloses “the second end-to-end communication path comprises a femtocell, and wherein the operations further comprise determining that a location of the first device is within a femtocell area corresponding to the femtocell (See ¶.73, network assisted/based techniques, to provide for network service usage monitoring of devices, network carriers/operators would be provided greater insight into what devices, which users and what applications, and when and where network congestion problems occur, enabling operators to intelligently add additional resources to certain areas when necessary (e.g., offloading data traffic onto femto cells or Wi-Fi hotspots and adding more network resources), to differentially control network service usage, and/or to differentially charge for network service usage based on, for example, a network busy state, for protecting network capacity; See ¶.176, the device 100 uses the on-board WWAN modem 942 when it is outside of Wi-Fi LAN coverage area for one or more trusted access networks for the device, and when the device comes within range of a Wi-Fi network associated with a intermediate modem or networking device combination connected to a trusted wire line access network; See ¶.269, the service notification and billing interface notifies the user of expected network coverage (e.g., based on the device's current geography/location and the accessible networks for the device from that current geography/location) and displays options to the user based on the expected network coverage information).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the second end-to-end communication path comprises a femtocell, and wherein the operations further comprise determining that a location of the first device is within a femtocell area corresponding to the femtocell” as taught by Raleigh into the system of Karaoguz and Iwata, so that it provides a way for femto cells to be used in addition to and/or as an alternative to Wi-Fi (Raleigh, See ¶.142) and for the user to expect network coverage based on the device’s current geography/location (Raleigh, See ¶.269).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411